Title: To James Madison from Joseph Wheaton, 5 February 1812
From: Wheaton, Joseph
To: Madison, James


Excellent Sir
Washington Feby 5. 1812.
At the war office on Monday the Secretary observed to me that I must get myself placed on Some State List of applicants for the present Army or I Should be Left out. New York is the State of my Nativity, I Served in the Rhode Island line of the continental Army in the revolution—and if now residing in this City is to deprive me of all claim to imploy in the Army—is it not Singular? Born a Soldier & devoting my early life to Military Service, it would be extreemly flattering to my feelings to be imploy’d Under your Administration. Your Glory, your fame, and your interest Shares in the inducement to the tender of My Service in the Army at this time, & my circumstances point with peculiar force to this application. Therefore any appointment under your command above a marching officer would be gratefully accepted and acknowledged—by your Excellencys Most Obedient & Most faithful & devoted humble Servant
Joseph Wheaton
